COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RICHARD URBANOVSKY,                             §            No. 08-21-00182-CV
 INDIVIDUALLY AND AS TRUSTEE
 OF THE URBANOVSKY FAMILY                        §               Appeal from the
 TRUSTS,
                                                 §             County Court at Law
                      Appellant,
                                                 §            of Hill County, Texas
 v.
                                                 §            (TC# CV727-19CCL)
 FRANK URBANOVSKY, EDITH VICK,
 MARY L. SMITH AND THEODORE                      §
 URBANOVSKY,
                                                 §
                       Appellees.
                                                 §
                                            ORDER

       The clerk’s record was filed in this office on October 18, 2021, and upon further review

of the record, it appears that the Order Granting Application to Remove Richard Urbanovsky as

Trustee and Appointing Edith Vick as Successor Trustee does not contain the date it was signed.

       Therefore, the Court ORDERS that the Honorable Matt S. Crain, Judge for County Court

at Law of Hill County, Texas, enter a corrected order including the date the order was

signed. The corrected order shall be filed with the District Clerk of Hill County, Texas, and the

District Clerk shall prepare a supplemental clerk’s record which will include the corrected order

and file it with this Court on or before November 1, 2021.

       IT IS SO ORDERED this 22nd day of October, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.